Name: Commission Regulation (EEC) No 2167/87 of 22 July 1987 limiting for the 1987/88 marketing year the production aid for Williams pears in syrup
 Type: Regulation
 Subject Matter: foodstuff;  economic policy
 Date Published: nan

 23 . 7. 87 Official Journal of the European Communities No L 202/47 COMMISSION REGULATION (EEC) No 2167/87 of 22 July 1987 limiting for the 1987/88 marketing year the production aid for Williams pears in syrup THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1928/87 (2), and in particular Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 991 /84 of 31 March 1984 limiting the production aid granted in respect of certain fruits in syrup (3), as amended by Regu ­ lation (EEC) No 485/86 (4), and in particular Article 2 thereof, Whereas Regulation (EEC) No 991 /84 fixed at 102 305 tonnes the quantities of Williams pears in syrup which are eligible for aid ; whereas provisions should be laid down governing the distribution of these overall quanti ­ ties among the various processing undertakings ; Whereas, for that purpose, data on total quantities produced during the last three years should be used as a basis ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1987/88 marketing year production aid for each processing undertaking shall for Williams pears in syrup be limited to 96 % . 2. The percentage referred to in paragraph 1 shall in respect of undertakings which started their production before the 1985/86 marketing year apply to one-third of the net weight of the total quantity produced during the 1984/85, 1985/86 and 1986/87 marketing years. In respect of undertakings which started their production during the marketing year : (a) 1985/86, the percentage shall apply to half the net weight of the total quantity produced during the 1985/86 and 1986/87 marketing years ; (b) 1986/87, the percentage shall apply to the net weight of the total quantity produced during that year. For the purposes of this paragraph the total quantity produced means the produced quantity of Williams pears in syrup which has been communicated to the competent authorities and approved by them. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1987. For the Commission Frans ANDRIESSEN Vice-President 9 (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 183, 3 . 7. 1987, p. 32. (3) OJ No L 103, 16 . 4. 1984, p . 22. (j OJ No L 54, 1 . 3 . 1986, p. 12.